Title: From Thomas Jefferson to Pierre Guide, 21 July 1791
From: Jefferson, Thomas
To: Guide, Pierre


      
        Sir
        Philadelphia July 21. 1792. [i.e. 1791]
      
      You will probably have recieved a letter from Mr. Girard on the subject of the first box of wine and the parcell of raisins you were so kind as to send me. By searching in another stage office, which I did not know of at that time, I have found them and have now recieved  the whole. I thought it my duty to mention this in order to save you the trouble of further enquiry, and take at the same time occasion to inclose you 12. dolls. for the 3. dozen of wine. This bill will be paid by the Collector of the customs at Baltimore. I am Sir with great esteem your most obedt. humble servt
      
        Th: Jefferson
      
    